DETAILED ACTION
This action is in response to an application filed with the US on 03/03/2020 and having an Effective Filing Date of 12/18/2018, and the response to the restriction requirement dated 04/28/2022 in which claims 6-10 have been canceled, and claims 1-5 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03 MARCH 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 04/28/2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden to consider all the claims in a single application.  This is not found persuasive because the reasons as detailed in the restriction requirement that there would be an undue burden to consider all the claims in a single application. It is further noted that all claims not in the elected group (claims 6-10) have been canceled.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:
 “the obtained dispersion” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
“the corresponding conductive polymer” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
“the excess solution” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
“monomer” in lines 11 is not proceeded by a/the/said and therefore there is insufficient antecedent basis for this limitation in the claim.
“the membrane” in lines 12 and 21-22. There is insufficient antecedent basis for this limitation in the claim.
“the chemical oxidative polymerization” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
“the monomer” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
“the CNT composite membrane” in line 20.  There is insufficient antecedent basis for this limitation in the claim.
“the crosslinking” in line 21.  There is insufficient antecedent basis for this limitation in the claim.
The above limitations need to be corrected for correct antecedent basis.
“the molar ratio of the initiator to the monomer of the corresponding conductive polymer is 1:0.5~2” however it is not clear is the mentioned ratio is in relation to the solution concentration or the concentration in the final membrane, or the amount in the membrane which is immersed in the initiator solution; clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0062983 A1 (hereinafter “Irvin”) in view of Mohammad Reza Mahdavi et al, Effect of blending polypyrrole coated multiwalled carbon nanotube on desalination performance and antifouling property of thin film nanocomposite nanofiltration membranes, Separation and Purification Technology, Volume 184, 2017, Pages 119-127 (hereinafter “Mahdavi”), Mahdavi et al., Fabrication and water desalination performance of piperazine–polyamide nanocomposite nanofiltration membranes embedded with raw and oxidized MWCNTs, Journal of the Taiwan Institute of Chemical Engineers, Volume 75, 2017, Pages 189-198 (hereinafter “Mahdavi2”), US 5,011,518 (hereinafter “Ogawa”) and Ezgi Bayram, Erol Akyilmaz, Development of a new microbial biosensor based on conductive polymer/multiwalled carbon nanotube and its application to paracetamol determination, Sensors and Actuators B: Chemical, Volume 233, 2016, Pages 409-418  (hereinafter “Bayram”) 
Regarding Claims 1 and 3 Irvin discloses a method for preparing a conductive polymer/carbon nanotube (CNT) composite nanofiltration (NF) membrane [0046]-[0050], the method comprising the following steps: 
(1) CNTs are coated and dried on a substrate (i.e. from an aqueous dispersion, i.e. which would have been obvious to make uniform, and then the dispersant is removed, see claims 22-23) to form a layer of single wall carbon nanotubes (SWCNT) [0079]; 
(2) the prepared layer of carbon nanotubes is impregnated with polyethylenedioxythiophene (i.e. a conductive polymer that is a polytheiophene derivate), wherein the impregnation with the polymer may be done via a monomer solution with oxidizing agent (i.e. initiator) ammonium persulfate added [0051], [0079], Claim 22; and
(3) wherein a crosslinking agent may be added to the polymer layer [0070].
While the drying conditions in step (1) are not given it is disclosed that “sufficiently rapid drying” effects the coating structure [0115] and is thus the temperature of drying, which obviously effects drying speed, is a variable which achieves a recognized result, additionally so is the concentration of the conductive polymer and the time of soaking before draining (which will happen inherently when removed from the solution, since it will effect at least how much of the monomer solution is adsorbed and remains on/in the CNT film, and it would therefore have been obvious for one of skill in the art to optimize these variables through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
And similarly while the method of removing the dispersant is not given it is disclosed that it is known in the art to be able to be accomplished by vacuum filtration [0011] and would therefore have been an obvious means to remove the dispersant.
Irvin does not disclose (a) that the composite is a nanomembrane or the use of oxidized CNTs where the CNTs are oxidized in mixed acid solution of 70 wt.% concentrated HNO3 and concentrated H2SO4 solution with 1 :3 (v/v) at 40~ 100 °C for 30~ 120 min; then the obtained dispersion is diluted with ultrapure water and filtered; the resulting oxidized CNTs are washed and dried; OR (b) using a separate initiator solution such that the monomer impregnated CNT membrane is put into an initiator solution for initiating the polymerization of monomer to polymerize at 0~25 °C for 5~30 min, after which the membrane is taken out and continued to react for 4~24 h under 0~25 °C for completing the chemical oxidative polymerization of the monomer, wherein the molar ratio of the initiator to the monomer of the corresponding conductive polymer is 1:0.5~2; OR (c) that the CNT composite membrane is fully immersed into a crosslinker solution prepared by mixing glutaraldehyde and concentrated HCl; after the crosslinking for 10~60 min, the membrane is washed well with water and dried at room temperature (can get from Irvin [0079]) to obtain the conductive polymer/CNT composite NF membrane; wherein the mass percentage of glutaraldehyde in the solution is 0.5~5% and the molar concentration of HCl is 0.1~2 M. 
However, with regard to (a) oxidized CNTs and use/formation as a nanomembrane, Mahdavi discloses a process of making a thin film nanocomposite (TFN) nanofiltration membrane using a conductive polymer(polypyrrole)-CNT composite which showed improved anti-fouling properties and were functional, useful membranes for filtration, wherein oxidized and raw carbon nanotubes are used, wherein the oxidized CNTs are oxidized by  “mixing with a HNO3 and H2SO4 mixture with 3:1 ratio” and show improved performance over the non-oxidized CNTs. (Abstract, Introduction, 2.2.-2.3.)
The details of the acid treatment are not included however Mahdavi cites Mahdavi2 which further details that the acid treatment involves mixing the CNTs with “an acid mixture of a 3:1 mixture of concentrated HNO3 and H 2 SO4 , following 30 min sonication and after that, they were refluxed for 16 h at 90 °C. This step is supposed to purify the synthesized raw MWCNTs from metal catalysts and graphite and other impurities and inserting hydrophilic functional groups on the CNTs surface. Then, the solution was diluted with distilled water to reach neutral solution with a pH 5–6. This was followed by filtering the MWCNTs using PVDF ultrafiltration membranes and put those in an oven for 24 h at 80 °C in order to dry”, 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Irvin by forming the composite and a nanofiltration memorable as in Mahdavi because such composites are known useful filtration membranes (Mahdavi Abstract) and oxidize the CNTs by using the acid treatment procedure as detailed above as disclosed by Mahdavi and Mahdavi2 because the oxidized CNTs are further purified and show improved filtration performance (Mahdavi Abstract, Mahdavi2 Sec. 2.2.)
Where additionally using ultra-pure instead of distilled water would have been an obvious substitution of purified water sources, and further rinse steps before drying would have been obvious as needed to obtain CNTs of desired purity. And further with regard to the specific acid solution concentration, reaction time and reaction temperature, these are variable which are known to achieve a recognized result, and it would therefore have been obvious for one of skill in the art to optimize these variables through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
With regard to (b) using a separate initiator solution, Ogawa discloses using a separate initiator solution to polymerizate an already formed monomer film in order to form a membrane in situ, i.e. such that the monomer impregnated CNT membrane is immersed into an initiator solution for initiating the polymerization of monomer (C2/L50-C3/L2). 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Irvin in view of Mahdavi and Mahdavi2 by immersing the prepared monomer film in a separate initiator solution in order to form the membrane in situ as in Ogawa because this involves the simple substitution of a known way to incorporate the initiator to polymerize a monomer membrane film to obtain the predictable result of a polymerized polymer membrane film.
With regard to the specific times and temperatures in solution and out of solution for the reaction to occur, specifically the temperature ranges include room temperature which is an obvious reaction temperature to try due to the convenience of not having to heat or cool the reaction, and further the times of reaction and molar ratio of the initiator to the monomer are well known in the art to be variables which are known to achieve a recognized result, and it would therefore have been obvious for one of skill in the art to optimize these variables through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
With regard to (c) immersion in a crosslinker solution, Bayram discloses a means of crosslinking a conductive polymer(PANI)/CNT composite by fully immersing the PANI/CNT composite in a crosslinker solution of 0.5% glutaraldehyde for 3 minutes and after the crosslinking washing it with water to obtain the conductive polymer/CNT composite (Abstract, Introduction, Sec. 2.4.)
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Irvin in view of Mahdavi and Mahdavi2 and Ogawa by immersing the prepared polymer/CNT composite film in a separate crosslinker solution in order to crosslink the membrane as in Bayram because this involves the simple substitution of a known way to crosslink a polymer/CNT composite film to obtain the predictable result of a crosslinked polymer/CNT composite film.
With regard to the glutaraldehyde solution formed from mixed concentrated HCl, this is not detailed, however it would have been obvious to adjust the pH of a water source so that it is of an acceptable pH to preform the reaction, and using HCl is an obvious means to adjust the solution pH and would therefore have been obvious to one of skill in the art at the time of effective filing.
With regard to further drying at room temperature, it would have been obvious to one of skill in the art at the time of effective filing to dry the membrane, including at the obvious temperature of room temperature, before storing so as to not have the extra hassle of storing a heavier, wet membrane.
With regard to the specific reaction time and molar concentration of HCl/pH, these are well known in the art to be variables which are known to achieve a recognized result, and it would therefore have been obvious for one of skill in the art to optimize these variables through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
Regarding Claim 2 Irvin in view of Mahdavi, Mahdavi2, Ogawa and Bayram discloses the preparation method according to claim 1, wherein the limitations of claim 2 are seen as optional due to the recited libations “the monomer solution of the corresponding conductive polymer can be mixed”, the term “can be” renders the limitations not positively claimed.
Regarding Claim 4-5 Irvin in view of Mahdavi, Mahdavi2, Ogawa and Bayram discloses the preparation method according to claim l and 3, wherein the membrane support used to form the CNT membrane in step (1) is made of one or more of Polyacrylonitrile [0084], polyvinylidene fluoride [0084], polyethersulfone [0084] and wherein the CNT layer may be from 10 nm – 100 micron think and the substrate may be “any thickness” including 10-8 cm (i.e. 0.1 nm) to 1cm [0091] and thus the total thickness of the CNT membrane overlaps the range claimed. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Irvin’s range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773